Citation Nr: 1033187	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-24 724 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the neck.

2.  Entitlement to service connection for a bilateral shoulder 
disability.

3. Entitlement to service connection for anxiety, to include as 
secondary to service-connected disabilities.

4.  Entitlement to service connection for a left ankle 
disability, to include as secondary to residual limitation of 
motion status post distal tibiofibular area fracture of the right 
ankle.

5.  Entitlement to an initial evaluation in excess of 40 percent 
for limitation of extension of the left knee secondary to 
chondromalacia.

6.  Entitlement to an initial evaluation in excess of 40 percent 
for limitation of extension of the right knee secondary to 
chondromalacia.

7.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.

8.  Entitlement to a rating in excess of 10 percent for 
chrondromalacia of the right knee.

9.  Entitlement to a rating in excess of 20 percent for residual 
limitation of motion of the right ankle status post distal 
tibiofibular area fracture.

10.  Entitlement to service connection for service connection for 
erectile dysfunction with loss of use of the sexual reproductive 
system.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1978.

The matters of entitlement to service connection for arthritis of 
the neck and service connection for a bilateral shoulder 
disability (Issues 1 and 2 above) come before the Board of 
Veterans' Appeals (Board) by order of the United Stated Court of 
Appeals for Veterans Claims (hereinafter "the Court") on April 
8, 2010, which, in pertinent part, vacated a December 2008 Board 
decision as to these two issues on appeal and remanded the case 
for additional development.  The issue initially arose from a 
June 2006 rating decision by the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied service connection for arthritis of the neck, an 
unspecified condition of the shoulder area, and for arthritis in 
both knees.  In a May 2007 rating decision the RO awarded service 
connection for chondromalacia of the bilateral knees, with an 
initial evaluation of 10 percent.  The record does not include a 
notice of disagreement regarding the assigned disability ratings 
or the effective date, thus the only issues addressed by the 
Board in the December 2008 decision were service connection for 
the neck and shoulders, and the initial ratings assigned to the 
bilateral chondromalacia are not addressed in this remand.

Issues 3-9, listed above, come before the Board of Veterans' 
Appeals (Board) on appeal from a March 2009 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which (1) granted service connection for 
limited extension, left knee with an evaluation of 10 percent 
effective November 6, 2008, (2) granted service connection for 
limited extension, right knee with an evaluation of 10 percent 
effective November 6, 2008, (3)increased to 20 percent, effective 
November 6, 2008, the evaluation of residual limitation of 
motion, status post distal tibiofibular area fracture of the 
right ankle, (4) continued a 10 percent evaluation for 
chondromalacia of the left knee, (5) continued a 10 percent 
evaluation for chondromalacia of the right knee, (6)denied 
service connection for erectile dysfunction with loss of use of 
the sexual reproductive system, (7) denied service connection for 
an anxiety disorder, and (8) continued a denial of service 
connection for a left ankle condition.  In a March 2009 notice of 
disagreement the Veteran noted that he disagreed with the March 
2009 decision, and wished to appeal all issues addressed in it.  

In a March 2010 rating decision, the RO provided an increased 
evaluation of 40 percent for limited extension of the right and 
left knees, effective November 6, 2008.  As this does not 
represent the highest available rating for limited extension of 
the knees, the issues remain on appeal.

Regarding the issues of entitlement to service connection for 
arthritis of the neck and service connection for a bilateral 
shoulder disability, in November 2008 the Veteran testified at a 
video conference hearing before the undersigned Veterans Law 
judge; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the courts, are applicable to this appeal.  
The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a disability compensation claim.  See 38 C.F.R. 
§ 3.159.  VA must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d). 

The Veteran contends that he developed his neck and shoulder 
disabilities in service as a result of repeated parachute jumps, 
some of which resulted in hard landings.  His DD 214 reflects 
that his military occupational specialty was an administrative 
specialist, and that he received the Parachute Badge.  During his 
November 2008 hearing he testified that there was a "great 
snatching" of the shoulder area during his jumps which he 
believes resulted in his current conditions.

In a December 1976 service treatment note, the Veteran complained 
of soreness behind the ear and dizziness at times, caused by a 
slipped riser harness.  The examiner observed bruising, 
discoloration, clear ears, normal light reflexes, and redness.  
He assessed a bruised neck line.  In an August 1977 treatment 
note, the Veteran complained of riser burn.  It was indicated 
that he held the static line wrong resulting in the burn.  The 
assessment was second degree burn of the lateral side of the left 
neck.  A separation medical examination report dated in July 1978 
listed normal neck, upper extremities and spine.  A post-service 
U.S. Army Reserve medical examination report dated in July 1982 
listed normal neck, upper extremities and spine, and the 
accompanying report of medical history included no neck or 
shoulder complaints.

A September 2001 private treatment note from S. H., D.O. 
diagnosed arthritis of the neck.  In February 2002, the Veteran 
complained of recurrent joint pains, and the assessment included 
joint pain.

In a statement dated in May 2007, Dr. S.H. indicated that the 
Veteran has injuries and chronic medical conditions that were 
likely sustained while on active duty.  He added that years spent 
running on pavement in boots combined with airborne operations 
take a severe toll on the body.  He opined that this contributed 
to the Veteran's chronic pains and arthritis, including his joint 
pains in the neck and upper back, as well as both shoulders.  Dr. 
S.H. did not comment on any post-service neck or shoulder 
injuries.

In a VA nursing noted dated in June 2007, the Veteran complained 
of chronic bilateral shoulder and neck pain.  In a VA physician 
note the same day, he reported no musculoskeletal aches or pains 
in any joints.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Though his service treatment records do not 
indicate that the Veteran had a musculoskeletal injury to his 
neck or shoulders in service, they do show that he was treated 
for a neck burn and bruised neck line in service.  Additionally, 
he has stated that there was a "great snatching" of his 
shoulder area on all of his jumps, and that he was dragged across 
the ground by his parachute on one occasion.  Treatment records 
show he has been diagnosed with arthritis of the neck, and he has 
complained of bilateral shoulder pain.  As such he should be 
afforded a VA examination to ascertain if any current shoulder or 
neck disability was incurred in, or was aggravated by service.  

In the March 2009 rating decision the RO addressed 8 issues and 
deferred the issue of entitlement to total disability based on 
individual unemployability (TDIU).  The Veteran submitted a 
notice of disagreement in March 2009 where he stated that he 
wished "to appeal the [March 2009] decision concerning the 
amount of increase you gave me and how you determined the 
decisions which was made."  While the Veteran went on to comment 
on 7 of the 8 issues the RO addressed, a liberal reading of his 
request would include an appeal of the issue of entitlement to 
service connection for erectile dysfunction with loss of use of 
the sexual reproductive system.  Where a notice of disagreement 
has been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  As the 
appellant has not yet received a statement of the case on this 
issue, the Board is required to remand this issue for issuance of 
a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

In October 2009, the RO issued a Statement of the Case (SOC) for 
issues 3-9 listed above.  The Veteran substantively appealed 
these issues in a November 2009 VA Form 9, where he requested a 
Board hearing at his local VA office.  The Veteran has not yet 
been scheduled for a travel Board hearing, and there is no 
indication that he withdrew his request.  On remand, the Veteran 
should be scheduled for a Board hearing at his local RO to 
address issues 3-9 on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide a detailed record of all employment 
since his separation from service, to 
include: (1) the names and addresses of his 
employers, (2) dates of employment for each 
position, (3) the assigned duties of each 
position held; (4) whether he sustained any 
on-the-job injuries, (5) whether he filed 
any workers compensation claims, if so, 
when and where he filed these claims.  He 
should indicate whether he was involved in 
any motor vehicle or other accidents 
resulting in injury to the neck or 
shoulders requiring medical treatment.  The 
AMC/RO should request that the Veteran 
provide the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for neck or shoulder problems 
since his separation from service. The 
Veteran should be provided with 
authorizations for release of any pertinent 
information.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After the above development has been 
completed, the Veteran should be afforded a 
VA joints examination, and a VA spine 
examination.  All indicated tests and 
studies are to be performed.  Prior to the 
examinations, the claims folder must be 
made available to the physician for a 
thorough review of the case.  A notation to 
the effect that this record review took 
place must be included in any report.  

Regarding the neck/cervical spine: 
Following review of the claims file, with 
consideration of any post-service cervical 
spine injuries, and an examination of the 
Veteran, the physician should opine as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that the Veteran's current 
arthritis of the neck is a result of 
service.  

Regarding the bilateral shoulders: 
Following review of the claims file, with 
consideration of any post-service shoulder 
injuries, and an examination of the 
Veteran, the physician should determine if 
the Veteran suffers from any 
disability/disabilities of the bilateral 
shoulders.  If so, he/she should opine as 
to whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that the Veteran's shoulder 
disability is a result of service.  After 
determining the etiology of the back 
disability/disabilities, the examiner 
should determine whether the Veteran 
suffers from any neurological disorders of 
the upper extremities.

Opinions should be provided based on the 
results of a review of the medical and lay 
evidence of record, results of a thorough 
examination, and sound medical principles.  
The examiner(s) should specifically address 
the May 2007 statement by Dr. S.H. which 
noted running on pavement and airborne 
activities caused joint pains in the neck 
and bilateral shoulders of the Veteran.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

4.  The AMC/RO should take appropriate 
action pursuant to 38 C.F.R. § 19.26 
(2009), including issuance of an 
appropriate statement of the case 
addressing the issue of entitlement to 
service connection for erectile dysfunction 
with loss of use of the sexual reproductive 
system.  The Veteran should be advised of 
the need to file a timely substantive 
appeal if the he desires to complete an 
appeal as to the issue.  If a timely 
substantive appeal is received, the case 
should be returned to the Board for 
appellate review.  

5.  The Veteran should be scheduled for a 
Board hearing at his local RO for the seven 
issues addressed by his November 2009 
substantive appeal.  He should be properly 
notified of the date and time of the 
hearing.

6.  After completion of the above and any 
additional development deemed necessary, 
the service connection claims should be 
reviewed.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


